       Case 2:20-cv-00355-SAB     ECF No. 10    filed 11/23/20   PageID.814 Page 1 of 5




1

2

3

4

5

6

7
                   IN THE UNITED STATES DISTRICT COURT
8
                 FOR THE EASTERN DISTRICT OF WASHINGTON
9

10       PATRICK FLEETWOOD ET AL,                       NO. 2:20-CV-00355-SAB
11                           Plaintiffs,               PLAINTIFFS’ MOTION TO
12        v.                                           REMAND REPLY BRIEF

13       WASHINGTON STATE                              11/25/2020 6:30 PM
14
         UNIVERSITY,
                                                       WITHOUT ORAL
15                           Defendant.                ARGUMENT
16

17

18         Despite Defendant’s attempt to factually distinguish Lapides the legal
19
     principal announced in that case remains the same a la “the general legal principle
20

21
     requiring waiver ought to apply” unless “there is something special about removal.”

22   Lapides v. Bd. of Regents of Univ. Sys. of Georgia, 535 U.S. 613, 620 (2002)(citing
23
     Wisconsin Dep.t of Corr. v. Schacht). Lapides found there was nothing inherently
24
     “special” about that case’s removal - - a removal involving both state tort law claims
25

      REPLY BRIEF RE MOTION FOR REMAND -   1
       Case 2:20-cv-00355-SAB      ECF No. 10    filed 11/23/20   PageID.815 Page 2 of 5




     as well as a § 1983 claim. Id. at 621. By analogy, there is nothing inherently
1

2    “special” about the removal of this case. Plaintiffs do not dispute Defendant’s
3
     ability to remove the case to this Court but only Defendant’s desire to maintain its
4
     11th Amendment Immunity to Plaintiff’s claims. And while Lapides noted that a
5

6    §1983 claim may not exist against a State because a State is not a “person” under

7    §1983 it nevertheless held “that removal is a form of voluntary invocation of a
8
     federal court's jurisdiction sufficient to waive the State's otherwise valid objection
9
     to litigation of a matter (here of state law) in a federal forum.” Lapides, 535 U.S. at
10

11   624. Accordingly, in the event the Court does not remand the case to state court

12   the Court should, at a minimum, rule that Defendant waived its immunity defense
13
     to all of Plaintiff’s claims except the § 1983 due process claim. (ECF No. 1-2, p.
14
     72, citing count 7, § 1983 Due Process)
15

16         As it relates Plaintiff’s motion to remand the Administrative Procedures Act
17   (APA) claim to state court, Defendant argues that remand is improper under
18
     Younger because the APA claim is “not ongoing because it was removed to federal
19

20
     court.” (ECF No. 9, pg. 8). Defendant cites IndyMac Venture, LLC v. Silver Creek

21   Crossing, LLC 2009 WL 3698513 (W.D. Wn. 2009), Village of Depue, Ill. v. Exxon
22
     Mobil Corp., 537 F.3d 775 (7th Cir. 2008), Benas v. Shea Mortg. Inc., 2011 WL
23
     4635645 * 2 (S.D. Cal. 2011), Nielson v. Armstrong Consultants Inc., 2011 WL
24

25   13228456 * 7 (D. Ariz. 2011) and Greenwood Park v. Park County, 2008 WL

      REPLY BRIEF RE MOTION FOR REMAND -   2
       Case 2:20-cv-00355-SAB     ECF No. 10    filed 11/23/20   PageID.816 Page 3 of 5




     11414601 * 1 (D. Montana 2008) in support of the argument that Younger does not
1

2    apply because the APA claim is not ongoing. (ECF No. 9, pg. 8-9) Those cases from
3
     2008, 2009, and 2011 do not control because they were decided before the Ninth
4
     Circuit’s 2017 Nationwide Biweekly Admin., Inc. v. Owen decision which held, for
5

6    the purpose of Younger, that “[s]tate proceedings are ‘ongoing’ if they are initiated

7    ‘before any proceedings of substance on the merits have taken place in the federal
8
     court’” - - - which is what happened here. Nationwide Biweekly Admin., Inc. v.
9
     Owen, 873 F.3d 716, 728 (9th Cir. 2017)(citing Hicks v. Miranda, 422 U.S. 332,
10

11   349 (1975)).

12          Plaintiffs “initiated” the APA claim on March 13, 2020. (ECF No. 5, PGID
13
     103)   Plaintiff served Defendant with discovery on April 8, 2020. (ECF No. 5,
14
     PGID 188) The state court denied Defendant’s motion to dismiss the APA claim
15

16   on May 7, 2020. (ECF No. 5, PGID 190) The state court issued an “Administrative
17   Scheduling Order” regarding the APA claim on May 12, 2020. (ECF No. 5, PGID
18
     192 – 193) Defendant filed a motion to seal certain records relating to the APA
19

20
     claim on June 10, 2020. (ECF No. 5, PGID 195) The Court granted Defendant’s

21   motion to seal on June 24, 2020. (ECF No. 5, PGID 201 - 204) Defendant filed the
22
     “Agency Record” in the state court on June 30, 2020. (ECF No. 5, PGID 207 – 208)
23
     From July 30, 2020 through October 7, 2020 the parties complied with the
24

25   Administrative Scheduling Order by filing an opening brief, a response brief, and a

     REPLY BRIEF RE MOTION FOR REMAND -   3
       Case 2:20-cv-00355-SAB    ECF No. 10    filed 11/23/20   PageID.817 Page 4 of 5




     reply brief. (ECF No. 5, PGID 544 – 577, 708 – 730, 769 - 788 citing 7/30/2020
1

2    Fleetwood’s Opening Brief; 9/21/2020 Defendant’s Response Brief; 10/7/2020
3
     Fleetwood’s Reply Brief) Unquestionably, Plaintiff “initiated” and then prosecuted
4
     the APA claim months before Defendant removed that claim to this court. By way
5

6    of comparison, no proceedings of any substance have occurred in this Court.

7          Accordingly, since the APA claim was “ongoing” before its removal to this
8
     Court and since this Court has not conducted anything of substance on the merits
9
     of any of Plaintiff’s claims the Court should remand the APA claim to the Whitman
10

11   County Superior Court.

12         Plaintiff’s motion should be granted.
13
           DATED this November 23, 2020.
14
                                    s/ Matt Crotty
15
                                    Matthew Z. Crotty, WSBA 39284
16                                  Crotty & Son Law Firm, PLLC
                                    905 W. Riverside Ave. Ste. 404
17                                  Spokane, WA 99201
18                                  Telephone: 509-850-7011

19

20

21

22

23

24

25

     REPLY BRIEF RE MOTION FOR REMAND -   4
       Case 2:20-cv-00355-SAB     ECF No. 10   filed 11/23/20   PageID.818 Page 5 of 5




1
                              CERTIFICATE OF SERVICE
2
           I certify that I electronically filed the foregoing with the Clerk of the Court
3

4    using the CM/ECF system, which will send notification of such filing to those

5    attorneys of record registered on the CM/ECF system. All other parties, if any, shall
6
     be served in accordance with the Federal Rules of Civil Procedure.
7
           Dated this November 23, 2020
8

9                                    /s Matthew Crotty
                                     MATTHEW Z. CROTTY
10                                   Crotty & Son Law Firm, PLLC
11                                   905 West Riverside, Suite 404
                                     Spokane, WA 99201
12                                   Telephone: 509.850.7011
13

14

15

16

17

18

19

20

21

22

23

24

25

     REPLY BRIEF RE MOTION FOR REMAND -   5
